"'A.(/24-sB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)

                                         UNITED STATES DISTRICT CO                                                      SEP O6 2019
                                                  SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                              CLERK, U.S. DISTRICT COURT
                                                                                                             OUT.HJ:Rf'i QISTRij;1 OF CALIFORNIA
                       United States of America                                     JUDGMENT I ~ ClUMINAL CASE"·. !'UW
                                         V.                                         (For Offenses Committ OU"iior After November I, l98'7J



                    Aaron Mauricio Salazar-Pena                                     Case Number: 3:19-mj-23652

                                                                                   Casey J Donovan
                                                                                   Defendant's Attorney

                                                                                           r---______
REGISTRATION NO. 88823298                                                                                             -----------
THE DEFENDANT:
 [:gj pleaded guilty to count(s) 1 of Complaint
                                  ----'--------------------------
 •    was found guilty to count( s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                         Nature of Offense                                                             Count Number(s)
8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                   1

 •     The defendant has been found not guilty on count( s)
                                                            -------------------
 •     Count(s)
                    -------~----------
                                                               dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                /
                                 ,~ TIME _SERVE.D
                                    \                                        •    _ _ _ _ _ _ _ _ _ _ days

  cgJ Assessment: $10 REMITTED            Fine: WAIVED  cgj
 [:gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
  •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.
                                                                                               I
                                                                                 Friday, September 6, 2019
                                                                                 Date oflrriposition of Sentence



               DUSM                                                              HONORABLE MITCHELL D. DEMBIN
                                                                                 UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                             3:19-mj-23652
